Notice of Pre-AIA  or AIA  Status
`The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
`Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a lateral branch detection device.
Group II, claim(s) 11-13, drawn to a lateral branch detection probe.
Group III, claim 14, drawn to a lateral branch detection method.
Group IV, claim 15, drawn to a non-transitory computer-readable storage medium.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1: Claim 5 (the measurement electrodes are perpendicular to a root canal axis direction)
Species 2: Claim 6 (the measurement electrodes are disposed at a distal end of the measurement electrode group a root canal axis direction)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
 claim(s) are generic: Claims 1-4 and 7-10
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of lateral branch detection probe with measurement electrodes, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ushiyama (US 4447206).
Ushiyama teaches a lateral branch detection device in FIG. 7 with a measurement electrode group with a plurality of electrodes (19a/b).
During a telephone conversation with Doug Goldhush on 31 August 2021 a provisional election was made with traverse to prosecute the invention of Group 1, claims 1-10 and Species 1, Claim 5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6 and 11-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The limitation “a subject electrode which is disposed on a part of a body of the subject” should read “a subject electrode which is configured to be disposed on a part of a body of the subject” or equivalent thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 2, 3, and 10  are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-3 and 10 contain purely functional use statements of the device and fail to further limit the structure of the apparatus claim of the lateral branch detection device.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ushiyama (US 4,447,206).
Regarding claim 1-4, 6-7, and 10, Ushiyama discloses a device for detection in a root canal in FIG. 10 comprising: a measurement electrode group (19/13) including a plurality of measurement electrodes (19a/b) which are inserted into the root canal; a subject electrode (12) which is disposed on a part of a body of the subject (10); and a power supply (14/15) which sequentially switches (via 17) and applies input signals for measurement to each of the measurement electrodes of the measurement electrode group (Col. 3, lines 1-40), wherein the lateral branch detection device detects the condition of the lateral branch extending from the root canal to a periodontal ligament space based on a plurality of measurement datasets sequentially detected between the measurement electrodes and the subject electrode based on the input signals for measurement from the power supply (construed as intended .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ushiyama (US 4,447,206) in view of Ioannidis (US 2014/0120492).

Ushiyama fail(s) to teach wherein the measurement electrodes of the measurement electrode group are disposed on a plane substantially perpendicular to a root canal axis direction.
However, Ioannidis teaches an electrode probe in FIG. 10 with four electrodes (64/66 two pairs shown at two separate longitudinal heights; [0054]) disposed as bands on the probe which would be perpendicular to a root canal axis direction (construed as a longitudinal axis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ushiyama, by requiring wherein the measurement electrodes of the measurement electrode group are disposed on a plane substantially perpendicular to a root canal axis direction, as taught by Ioannidis, for the purpose of having two data points at two different heights along a longitudinal axis. 
Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ushiyama (US 4,447,206) in view of Otsuka (US 6,059,569).
Regarding claims 8-9, Ushiyama discloses the claimed invention substantially as claimed as set forth above.
Ushiyama fail(s) to teach (claim 8) wherein the input signals for measurement are input signals for measurement having two frequencies, and the measurement datasets include relative value between two measurement datasets sequentially detected based on the input signals for measurement having two frequencies; (claim 9) wherein the relative value is one of a difference and a ratio between the two measurement datasets.
However, Otsuka teaches an endodontic device in FIGS. 1-9 wherein two frequencies are used and a difference between the frequencies provides treatment feedback (Col. 6, lines 44-59, “the difference in output level between the 500hz (first frequency) signal and the 2000 hz (second frequency) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ushiyama, by requiring (claim 8) wherein the input signals for measurement are input signals for measurement having two frequencies, and the measurement datasets include relative value between two measurement datasets sequentially detected based on the input signals for measurement having two frequencies; (claim 9) wherein the relative value is one of a difference and a ratio between the two measurement datasets, as taught by Otsuka, for the purpose of using various frequencies to determine treatment characteristics of the root canal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        9/9/2021